Citation Nr: 0101817	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-28 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic 
osteoarthritis of the right (major) wrist, secondary to 
fracture of the navicular with nonunion and bone grafting, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had verified active service from September 1964 
to May 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied an evaluation in excess of 
10 percent for the veteran's service-connected right wrist 
disability.

This case was remanded by the Board in November 1998 in order 
to schedule the veteran for a personal hearing before a 
member of the Board.  That hearing was accomplished in 
December 2000, and a copy of the hearing transcript is of 
record.  


REMAND

At his December 2000 hearing, the veteran submitted 
additional VA treatment records.  A review of those records 
shows that the veteran reported an increase in symptoms of 
the right wrist during treatment in March 1999.  The 
veteran's last VA examination for rating purposes was in 
February 1998.  Where an increase in disability has occurred 
subsequent to a prior examination and decision, an additional 
examination may be required.  See VAOPGCPREC 11-95; 38 C.F.R. 
§ 3.327(a) (2000) (reexaminations will be required where 
evidence indicates that there has been a material change in 
disability).  Thus, in this case, the Board finds that the 
veteran's complaints of worsening symptoms, findings of 
greater limitation of motion and pain during VA treatment, 
and the length of time since previous VA examination require 
that the veteran be furnished with new comprehensive VA 
orthopedic and neurological examinations to evaluate the 
current status of the veteran's service-connected disability.  

The veteran also described symptoms of loss of feeling, 
numbness and tingling associated with his right wrist.  T. 4.  
There is no indication in the record of whether such 
manifestations are associated with the service-connected 
disability.  As the record reveals both neurologic and 
musculoskeletal complaints with respect to the veteran's 
right wrist, the Board finds that the new examinations must 
include appropriate findings as to every aspect of the 
veteran's service-connected disability prior to the RO's 
readjudication of this matter.  

Additionally, the Board observes that service connection is 
in effect for post-traumatic osteoarthritis of the right 
wrist.  The veteran's disability of the wrist is currently 
evaluated under Diagnostic Code 5215, based on limitation of 
motion.  The RO should consider whether separate ratings are 
available under VAOPGCPREC 23-97 (July 1, 1997, revised July 
24, 1997) and VAOPGCPREC 
9-98 (August 14, 1998).   

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent medical 
treatment for the right wrist disability.  
Any medical records other than those now 
on file pertaining to treatment for the 
veteran's right wrist disability should 
be obtained and associated with the 
claims folder.  The RO should ensure that 
all VA records are associated with the 
claims file.  

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
by appropriate physicians to determine 
the nature and severity of the veteran's 
right wrist disability.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiners should specify the range of 
pain free motion.  The physicians should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  In particular, it is requested 
that the examiners provide responses to 
the following:

(a) What is the correct diagnostic 
formulation of the veteran's current 
right wrist disability, including all 
orthopedic and neurologic aspects?  If 
there are disorders present other than 
the service-connected disability 
(classified as post-traumatic 
osteoarthritis of the right (major) 
wrist, secondary to fracture of the 
navicular with nonunion and bone 
grafting), what is the degree of medical 
probability, expressed in percentage 
terms if feasible, that one or more of 
these additional disabilities is causally 
related to service or a service-connected 
disability, as opposed to any other 
cause?

(b) If the examiners conclude that 
various disabilities now exist with 
respect to the right wrist, the examiners 
are requested to provide an opinion as to 
whether they can distinguish the 
manifestations of the service-connected 
disability from those produced by the 
nonservice-connected disability or 
disabilities.  The examiners are further 
requested to specifically comment on 
whether there is evidence of neurological 
disability causally related to service or 
service-connected disability.  

(c) The examiners are also requested to 
identify whether the veteran has fusion 
of the right wrist.  If so, the examiner 
should describe the position of the 
fusion, whether favorable or unfavorable, 
and at what degree.  

(d) The examiners are then requested to 
specifically assess the overall effective 
loss of function solely attributable to 
the veteran's service-connected 
disability, if such a distinction is 
medically possible.  With respect to the 
subjective complaints of pain, each of 
the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
involved joint, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, and the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
the examiners conclude that any of the 
above questions cannot be answered 
without resort to speculation, they 
should so indicate.  If service-connected 
manifestations cannot be distinguished 
from those attributable to nonservice-
connected symptoms, they should also so 
indicate.  

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then review the claims 
file to verify that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.  

The RO must review the claims file and 
confirm that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of the 
veteran's entitlement to an increased 
evaluation for right wrist disability, 
including consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  The RO 
should further determine whether any of 
the current manifestations of the 
veteran's service-connected right wrist 
disability are representative of 
disability for which a separate rating 
should be assigned.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the 
critical element in assigning separate 
ratings resulting from an injury is that 
none of the symptomatology for any one of 
the disorders is duplicative of or 
overlapping with the symptomatology of 
other disorders).  Consideration of 
38 C.F.R. § 3.321(b)(2000) should also be 
documented, as applicable.  

6.  Thereafter, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


